Citation Nr: 1456460	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a disability manifested by high cholesterol.  

6.  Entitlement to service connection for a skin disability.  

7.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1971 to November 1973, and had activated service as a member of the Puerto Rico Army National Guard from February 2003 to August 2003.  Additionally, the Veteran had periods of active duty for training (ACUDTRA) and inactive duty for training (INACDUTRA) with the National Guard.  

This matter comes before the Board of Veterans Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that it does not have a complete record of the Veteran's service treatment records in the claims file.  The Veteran rendered active service in the U.S. Army between November 1971 and November 1973, and then had an additional activated period in the Puerto Rico Army National Guard between February and August 2003.  Between the two active service periods, the Veteran rendered many years of both INACDUTRA and ACDUTRA with the National Guard.  By all accounts, both the inactive and active service records from the National Guard service have been associated with the claims file; however, upon review, there is no indication of records from the Veteran's active duty service in the U.S. Army between 1971 and 1973.  Prior to adjudication of any of the issues on appeal, it is crucial that these records be obtained and that they be associated with the claims file.  Records held in federal custody are considered to be constructively part of the record, and VA has a duty to attempt to locate them and physically associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Should, after an exhaustive search, the records not be available, the claims file should be so annotated.  

In addition to the securing of records, it is noted that the Veteran has submitted a letter by a private physician, dated in June 2010.  This clinician stated that shoulder, spine (inclusive of back pathology), and bilateral knee disabilities were "more probable than not" secondary to the duties of active service.  This clinician is, however, rather vague in positing a rationale.  Specifically, stresses to the joints associated with carrying heavy equipment on the shoulders and back was deemed to have led to inflammatory changes.  It is not, however, evident that this physician reviewed the available service treatment records of fairly recent vintage (much less the records dating back to the 1970s which are not of record).  Indeed, the available service treatment records, dating from approximately 11 years ago (2003), do not list chronic bilateral knee, bilateral shoulder, or back disabilities, or any complaints of pain in those joints.  The Veteran's active duty service was one of an automotive repairman, and while there is no doubt some carrying of heavy equipment associated with basic training (as required of all Soldiers) occurred, that particular military occupational specialty (MOS) is not, on its face, suggestive of the need to carry ruck sacks (etc.) on a regular basis.  As a National Guardsman, however, the Veteran served as an infantryman and squad leader.  Such duty would, potentially, include the "drills" and heavy carrying as suggested by the private physician.  

The Veteran was examined by VA in October 2010, and at that time, it was determined that, with specific regard to the low back, chronic strain pre-existed a 1987 INACDUTRA injury.  It was indicated that there was no other indication of back pathology in the service treatment records; however, as noted, it is not readily apparent that the examiner reviewed all available service treatment records when coming to his conclusion.  Further, the examiner did not make mention as to if the Veteran's active service, from 1971 to 1973, played any role in the development of a chronic low back disability.  Thus, it is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is thus some conflict with regard to the etiology of the Veteran's low back disability, with an opinion also of record that, while rather vague and problematic, has linked knee and shoulder disablement (in addition to the back disorder) with military service.  Clarification is thus needed, and the claims will be sent to a VA orthopedic examiner so that a new, comprehensive joint examination can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This should be afforded subsequent to the obtaining of the Veteran's outstanding service treatment records.  

Further, as of yet, there are no clinical records of a diagnosis of any skin disablement, high cholesterol disability, or diabetes until approximately 2007, which is several years after discharge from the most recent period of active duty.  The Veteran is encouraged to submit any evidence in his possession which might, at least potentially, link such disablement to any event or incident of active military service.  

The claim for TDIU is inextricably intertwined with the claims for service connection, and thus, adjudication on that issue cannot be completed until the development ordered by this remand has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding service treatment records for the period of his active service in the United States Army from November 1971 to November 1973.  Associate copies with the claims file.  Should no records be found after an exhaustive search, so annotate the claims file.  In addition, secure any outstanding VA treatment records, if available, and associate them with the claims file.  The Veteran is also to be encouraged to submit any evidence in his possession and/or argument which would serve to establish that the claimed disabilities had causal origin in active service.  To prevent delay of adjudication, all documents sent to the Board should be, if possible, written in/translated to the English language (the Board must dispatch Spanish documents to a translation service, which can add delay to the processing of the appeal).  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the etiology of his claimed low back, bilateral knee, and bilateral shoulder disabilities.  In this regard, it is asked that an orthopedist review the entire claims file (to include the 1971-1973 service treatment records and any other newly submitted evidence) and opine as to if it is at least as likely as not (50 percent probability or greater) than any low back, bilateral knee, or bilateral shoulder disability had origins with any incident or event of active military service (or, alternatively, are related to injuries associated with ACDUTRA/INACDUTRA periods).  The examiner should specifically reference the 2010 private physician's letter which potentially linked these orthopedic manifestations to the carrying heavy equipment on active duty, and should support all conclusions with associated rationales in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (SSOC) and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




